853 F.2d 926
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Wanda Schaab BREWER;  Lyle Adrian Wright, Plaintiffs,William A. Wright, Plaintiff-Appellant,v.Marjorie R. GREENE;  Thomas B. Green, III;  Mary B. Corbitt;R.M. Moore & Associates, Inc.;  Gouffon Transfer& Storage Co.;  Robert Goodwin;  DanRhea;  Foster Arnett,Defendants-Appellees.
Nos. 88-5100, 88-5416.
United States Court of Appeals, Sixth Circuit.
Aug. 9, 1988.

1
Before ENGEL, Chief Judge, MILBURN, Circuit Judge, and DAVID D. DOWD, District Judge.*

ORDER

2
The plaintiff moves for pauper status on appeal from the district court's orders denying relief from judgment and denying pauper status on appeal in this civil rights case.  42 U.S.C. Sec. 1983.  The appeals have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
In 1983, the plaintiff's ex-wife filed a suit in the district court which included the plaintiff's name as one of the parties.  After various proceedings, summary judgment was granted to the defendants.  Some three years later, the plaintiff then filed a motion to correct errors, asking the district court to delete his name from the case because he had never authorized the lawsuit.


4
The district court construed the motion to be a request for relief from judgment under Fed.R.Civ.P. 60(b).  The court then denied the motion as untimely.  The plaintiff moved for pauper status on appeal, and the district court denied the motion under 28 U.S.C. Sec. 1915(a).


5
Upon consideration, we agree with the conclusions of the district court in both orders.  Accordingly, the motion for pauper status is denied.  The appeals are dismissed as frivolous under Rule 9(b)(4), Rules of the Sixth Circuit.



*
 The Honorable David D. Dowd, U.S. District Judge for the Northern District of Ohio, sitting by designation